Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2021 has been entered. Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 8, 12-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 8,910,783) in view of Arrington et al. (US 3,023,922) and Lio et al. (US 2011/0218502).
Regarding claims 1, 12-14 and 17-19, Liu discloses a container (See Figs. 1 and 2) comprising an elongate electronic nicotine delivery system or other flavored vapor delivery system (electronic cigarette), the container comprising: a rigid elongate body (at 1) defining a chamber including an end having an opening (top opening in 1); a lid (at 2) pivotally attached to the body to cover the opening in a closed position, wherein a second chamber is defined within the lid, wherein the chamber and the second chamber are involved in containing an elongate electronic nicotine delivery system or other flavored vapor delivery system in an upright position in the closed position. Liu discloses the claimed invention except for the lip, the switch for detecting whether the lid is in an open position or the closed position, and the facility configured to re-charge the elongate electronic nicotine delivery system or other flavored vapor delivery system held within the chamber.
Regarding the lip, Arrington teaches a container (See Figs. 1-2) comprising a body (at 16 in Figs. 1-2) defining chambers including an upper end having an opening; and a lid (at 20 in Figs. 1-2) pivotally attached to the body to cover the opening in a closed position, wherein the lid comprises a lip (24) having a configuration protruding from a top wall of the lid (See Fig. 2 and column 1, line 69 – column 2, line 8 - which describes the location of the lip on the lid) and proximately located a pivotally attached end (right end of the lid in Fig. 2) of the lid such that a user is able to push on the lip to pivotally rotate the lid from a closed position to an open position, for the purpose of assisting in opening the container (See column 1, line 69 – column 2, line 8). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid of Liu with a lip as taught by Arrington in order to allow for easier opening and closing of the container.

 Regarding claim 2, Liu discloses an over-center biasing mechanism (See Figs. 2-5) configured to bias the lid toward the closed position until the lid has been pivoted into an intermediate position, beyond which the lid is biased towards the open position.
Regarding claim 3, Liu discloses the over-center biasing mechanism comprises a cam member (at 31) and a cooperating cam element (at 33) on the lid, the cam member being biased into contact with the cam element by a resilient member (32) so that the lid pivots against a biasing force of the resilient member.
Regarding claim 4, Liu discloses the cam element of the lid comprises a first surface (upper edge of 33 in Fig. 4) and a second surface (lower edge of 33 in Fig. 4) disposed at an angle to each other such that the cam member acts against the first surface to bias the lid towards the closed position and, after the lid is pivoted into the intermediate position, the cam member acts against the second surface to bias the lid towards the open position.

Regarding claim 8, Liu discloses the body comprises opposing side walls separated by end walls at a peripheral edge of each side wall and a pin (at 4) that attaches the lid to the body for rotation about a longitudinal axis of the pin that extends between the opposing side walls, wherein the pin is also positioned so that the pin lies between the end walls.
Regarding claim 20, Liu-Arrington-Lio discloses the lid is pivotally attached to the body by at least one pivot hinge, and wherein the lip is proximately located a pivot hinge end of the lid such that a user is able to push on the lip to pivotally rotate the lid about the at least one pivot hinge from the closed position to the open position.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 8,910,783) in view of Arrington et al. (US 3,023,922) and Lio et al. (US 2011/0218502) as applied to claim 3 above, and further in view of Wik (US 5,938,017). As described above, Liu-Arrington-Lio discloses the claimed invention except for the insert. However, Wik teaches a smoking container (See Figs. 1 and 2) comprising a container body (10) having a chamber (interior of 10) provided with an insert (20) having a first opening (one of the cavities 21) and an ancillary opening (another one of the cavities 21) that each lead into the chamber and a dividing wall (partitions between cavities 21) to separate the first and ancillary openings in the insert so that an item inserted into the chamber through said first opening protrudes therefrom and is supported in an upright position within the chamber by said insert, for the purpose of separating items within the container. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 8,910,783) in view of Arrington et al. (US 3,023,922) and Lio et al. (US 2011/0218502) as applied to claim 1 above, and further in view of Funderburk et al. (US 6,726,006).
Regarding claim 9, Liu discloses the lid and the body each have a pair of opposing side walls separated by opposing end walls to define a chamber to receive an electronic nicotine delivery system or other flavored vapor delivery system, but does not expressly disclose said opposing side walls of said body and said lid are arcuate in shape. However, Funderburk teaches a smoking article container (See Fig. 1) comprising a lid (at 110) and a body (at 120) each have a pair of opposing side walls (longer walls) separated by opposing end walls (shorter walls) to define a chamber to receive smoking articles, wherein said opposing side walls of said body and said lid are arcuate in shape having equal radii, for the purpose of allowing the container to conform to the contours of the human body (column 2, lines 9-12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Liu-Arrington-Lio to have arcuate side walls as taught by Funderburk in order to conform to the contours of the human body. Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
Regarding claim 10, Liu-Arrington-Lio discloses the claimed invention except for the recess at the end of the chamber. However, Funderburk teaches a central recess (at 225 in Fig. 7, wherein a portion of the recess is curved) at the open end of the chamber, wherein the recess forms part of the opening in the open end, for the purpose of facilitating easy opening of the lid (column 6, lines 32-38). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 8,910,783) in view of Arrington et al. (US 3,023,922) and Lio et al. (US 2011/0218502) as applied to claim 1 above, and further in view of Wilson (US 5,353,956). Liu discloses the lid has a side wall with an edge which contacts the end of the body when the lid is in a closed position, and wherein the edge extends towards the body when the lid is in a closed position, but Liu does not expressly disclose the outwardly protruding region of the lid edge. However, Wilson teaches a container (Fig. 1) comprising a body (at 1) and a lid (at 2), wherein the lid edge has an outwardly protruding region (at 5) for the purpose of fitting over a protrusion portion (at 9) of the body to keep the lid securely closed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid/body of Liu-Arrington-Lio with an outwardly protruding region/protrusion as taught by Wilson in order to more securely hold the lid closed.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 8,910,783) in view of Arrington et al. (US 3,023,922) and Lio et al. (US 2011/0218502) as applied to claim 1 above, and further in view of Mack, JR. (US 2009/0223841). As described above, Liu-Arrington-Lio discloses the claimed invention except for the container comprising a polycarbonate material. However, Mack teaches it is well known in the art for smoking article containers to be formed from polymeric material such a polycarbonate ([0046]) for the purpose of easily forming the containers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the container/lid of Liu-Arrington-Lio from a polycarbonate as taught by Mack in order to allow for easier forming. Furthermore, it has been held to be within the general skill of a worker in the .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 8,910,783) in view of Arrington et al. (US 3,023,922), Lio et al. (US 2011/0218502) and Mack, JR. (US 2009/0223841) as applied to claim 15 above, and further in view of Hamm (US 2008/0083627). As described above, Liu-Arrington-Lio-Mack discloses the claimed invention except for the express disclosure that the polycarbonate material is at least partially transparent. However, Hamm teaches it is well known in the art for a lid of a container to be formed from a transparent material for the purpose of permitting inspection of the container while the lid is closed ([0027]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid of Liu-Arrington-Lio-Mack to be transparent as taught by Hamm in order to permit inspection of the container while the lid is closed.

Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735